DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The disclosure is objected to because of the following informalities: Table 1, Examples 1 and 5 reflects having an Induction priority region (1) of 8 mm and an Eddy current suppression priority region of 0.07, wherein the ratio between (1)/(2) is 110.  Although the (1)/(2) calculate as being 114, applicant took in the position of representing it as two significant figures because applicant argues that 8 mm and 0.07 as well as the column of (1)/(2) represents as two significant figures in Table 1.  The examiner respectfully disagrees.  The value of 8 and 0.07 represents one significant figure.  Nevertheless, if applicant wish for column (1)/(2) to represent as two significant figures, the other values of column (1)/(2) must also be represented as two significant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0345473).
	Regarding claim 1, Lee discloses a soft magnetic ribbon segmented into small pieces, the soft magnetic ribbon comprising an inductance priority region that is a coil disposed region configured for a coil to be disposed thereon, the inductance priority region having: a first group of the plurality of pieces of the soft magnetic ribbon; and a first average crack interval that is an average width of first group of pieces; and an eddy current suppression priority region that is a coil non-disposed region configured for no coil to be disposed thereon, the eddy current suppression priority region having a second group of the plurality of pieces of the soft magnetic ribbon; and a second average crack interval that is an average width of the second group of pieces, wherein the first and second average crack intervals are different from each other (Fig. 1-5, [0036-0037], and [0049-0052]).  Lee discloses that the first average crack interval is larger than the second average crack interval (Fig. 5, 0054-0059] and Table 1).  Lee discloses that the 
However, a person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Lee discloses that the magnetics characteristics and transmission efficiency may be optimized by controlling the degrees of crushing of the inductance priority region and eddy current suppression region as well as the shape and placement of the coils disposed upon the soft magnetic ribbon ([0027], [0044], [0046-0047], [0054], and [0058]), thereby the first and second average crack interval is a result effective variable.  A person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the ratio of the first and second average crack interval to be of 25-110 times larger since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the ratio of the first and second average crack interval to be 25-110 depending on obtaining suitable magnetic properties and transmission efficiency.  
While there is no disclosure that the soft magnetic ribbon is for a magnetic core as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. magnetic core recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Nevertheless, Lee discloses a magnetic core (Fig. 1).
Regarding claim 3, Lee discloses that the soft magnetic ribbon further discloses a region having a third average crack interval smaller than the second average crack interval in the vicinity of a boundary between the boil disposed region and the coil non-disposed region (Figs. 1 and 3 and [0053-0059] and Table 1).
Regarding claims 4-6, 8, 10, and 12 discloses a soft magnetic ribbon, a magnetic core, a coil unit, and a wireless power transmission as presently claimed (Fig. 1 and [0025-0026]).

Response to Arguments
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive.
Please refer to examiner’s objection to the specification for examiner’s response.
Applicant has argued that Lee would not have rendered obvious the newly amended claimed “an inductance priority region…having: a first group of the plurality of pieces of the soft magnetic ribbon; and a first average crack interval that is an average width of first group of pieces,” “an eddy current suppression priority region…having: a second group of the plurality of pieces of the soft magnetic ribbon; and a second average crack interval that is an average width of the second group of pieces,” and that “the first average crack interval is 25 to 110 times larger than the second average crack interval.”  This is because applicant argues that Lee fails to disclose crack intervals because the crack in Lee indicates uneven structure provided on the magnetic sheet, wherein it does not penetrate a magnetic sheet.  The examiner respectively disagrees.  Although Lee discloses that the cracks are formed by crushing a magnetic sheet, wherein the cracks comprises concave and convex structures, the examiner contends that this still reads upon the claimed “crack”, thereby having crack intervals (Fig. 5).  Because of Lee’s explicit disclosure of the magnetic sheet comprising of concavities [0051], this would read upon applicant’s definition of crack, which is a gap between adjacent magnetic core pieces.  It is noted that this particular definition of “gap” between adjacent magnetic core pieces is not explicitly disclose in the instant specification (emphasis added).  However, as argued above, Lee discloses a “gap” or concavities. Furthermore, although Lee discloses protrusions of the soft magnetic ribbon, the examiner contends that applicant’s invention would also possess protrusions.  This is because, when taking the cross-section of the soft magnetic ribbon, the overall structure of the 
Because of the reasons set forth above, Lee discloses the overall structure of the soft magnetic ribbon as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/            Examiner, Art Unit 1785       

/Holly Rickman/            Primary Examiner, Art Unit 1785